UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6318


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL CASSANOVA DYSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:09-cr-00021-FPS-JES-6)


Submitted:   January 24, 2013             Decided:    March 15, 2013


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Cassanova Dyson, Appellant Pro Se.   John Castle Parr,
Michael D. Stein, Assistant United States Attorneys, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Cassanova Dyson seeks to appeal the district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

to reduce his sentence pursuant to Amendment 750 to the U.S.

Sentencing Guidelines Manual (2011).            In criminal cases, the

defendant must file the notice of appeal within fourteen days

after the entry of judgment.         Fed. R. App. P. 4(b)(1)(A); see

United States v. Goodwyn, 596 F.3d 233, 235 n.* (4th Cir. 2010)

(explaining that proceedings pursuant to § 3582 are “criminal in

nature”).     With or without a motion, upon a showing of excusable

neglect or good cause, the district court may extend the appeal

period by up to thirty days.         Fed. R. App. P. 4(b)(4); United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

            The district court entered its order denying Dyson’s

§ 3582(c)(2) motion on January 18, 2012.          Dyson filed the notice

of appeal, at the earliest, on February 16, 2012. *           Because Dyson

failed to file a timely notice of appeal or obtain an extension

of   the   appeal   period,   we   remanded    this    case   to    allow   the

district    court   to   determine   whether   Dyson    could      demonstrate

excusable neglect or good cause to justify extending the appeal

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court.  Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S.
266 (1988).



                                     2
period.    In accordance with our remand order, the district court

received evidence pertaining to the issue and determined that

Dyson failed to make the requisite showing.

           We have thoroughly reviewed the record and agree that

Dyson has failed to demonstrate excusable neglect or good cause

justifying a relaxation of the fourteen-day appeal period.                See

generally Bowles v. Russell, 551 U.S. 205, 209-14 (2007); United

States    v.   Mitchell,   518     F.3d    740,   750   (10th   Cir.   2008).

Accordingly,    we   dismiss     the   appeal.     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   DISMISSED




                                       3